United States Court of Appeals
                      For the First Circuit


No. 18-1265

                    UNITED STATES OF AMERICA,

                            Appellee,

                                 v.

                   JOHN MICHAEL GARCÍA-MOJICA,

                      Defendant, Appellant.




                           ERRATA SHEET


     The opinion of this Court, issued on April 9, 2020, is amended
as follows:

     On page 9, line       13,   replace "commensurate   to"   with
"commensurate with"
     On page 9, line 18, insert a comma after "that"
     On page 10, lines 11-12, insert "we conclude that" following
"transcript,"